Title: To George Washington from Robert McMickan, 13 November 1772
From: McMickan, Robert
To: Washington, George



Sir
Kingston Jamaica 13 Novr 1772

Want of opportunity since closing the Sale of your Herrings has delayd the remittance, which shall go by first Vessel to Alexandria.
Flour at this time is in tolerable demand here, What I have seen of yours by the Fairfax was not of the best quality & I believe sold not for more than Common flour. Mr Adams sails for the Bay of Honduras in a few days.
If you intend exporting your Own Flour, you should endeavour to push out a Vessel in the Winter & another as early in the Spring as possible, during the Winter there is no Supply from Philadelphia & I apprehend your River is not so much frozen up but that Vessels may Sail.
The French & Spainards buy great Quantity’s of flour here & will give 12d. to 18d. a Ct for it more, if in Casks that contain 160 a 180 Libr. Wt than, if in Casks containing 200 lb. & upwards—the reason of this is, that they sell it at so much a Barrel & not by the Lib. or Ct. Therefore should you ship any considerable Quantitys of flour here, let one half of it be in small Barrels. I am with much respect Sir Your mo. Obdt Servt

Robt McMickan

